Exhibit 10.1

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November 1, 2016 (the “Second Loan Modification Effective
Date”), by and among (i) SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 230 West Monroe Street, Suite 720,
Chicago, Illinois 60606 (“Bank”), (ii) ARI NETWORK SERVICES, INC., a Wisconsin
corporation (“ARI”) and (iii) PROJECT VIKING II ACQUISITION, INC., a Wisconsin
corporation (“Viking”, and together with ARI, individually and collectively,
jointly and severally, the “Borrower”).    



1.

DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of April 26, 2013, evidenced by,
among other documents, a certain Loan and Security Agreement dated as of April
26, 2013, as amended by that certain First Loan Modification Agreement, dated as
of September 30, 2014 (as amended, the “Loan Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.



2.

DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by (a) the
Collateral as described in the Loan Agreement and (b) the Intellectual Property
Collateral as described in that certain Intellectual Property Security Agreement
dated as of April 26, 2013, by and between Borrower and Bank (as amended and in
effect as of the date hereof, the “IP Agreement”) (together with any other
collateral security granted to Bank, the “Security Documents”).  Hereinafter,
the Security Documents, together with all other documents evidencing or securing
the Obligations shall be referred to as the “Existing Loan Documents”.



3.

EXISTING TERM LOAN.  Borrower and Bank acknowledge and agree that the
outstanding principal balance of the existing Term Loan 2014 as of October 1,
2016 is $4,840,000.



4.

 DESCRIPTION OF CHANGE IN TERMS.

A.

Modification to Loan Agreement.



1

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.1.2 thereof:

“2.1.2 Term Loan 2014.



(a)

Availability.  Bank shall make one (1) term loan (the “Term Loan 2014”)
available to Borrower in an amount up to Six Million Fifty Thousand Dollars
($6,050,000) (the “Term Loan 2014 Amount”) on the First Loan Modification
Effective Date, subject to the satisfaction of the terms and conditions of this
Agreement.



(b)

Repayment.  Borrower shall make interest payments on the outstanding principal
balance of the Term Loan 2014 as follows: (i) commencing on the first day of the
Borrower’s Fiscal Quarter following the Fiscal Quarter in which the Funding Date
occurs, Borrower shall make quarterly payments of interest with respect to the
Term Loan 2014 and thereafter on the first day of each successive Fiscal Quarter
thereafter until the Term Loan 2014 is paid in full.  In addition, Borrower
shall repay the principal amount of the Term Loan 2014 (each payment of
principal and/or interest being a “Term Loan 2014 Payment”), in quarterly
installments of principal commencing on November 1, 2014 and on the first day of
each successive Fiscal Quarter thereafter until the Term Loan 2014 is paid in
full, based on the installment amounts set forth below opposite each installment
payment date set forth below:





1










 

Installment Payment Dates

Installment Amount

 

November 1, 2014 through and including August 1, 2016

$151,250.00

 

November 1, 2016 through and including August 1, 2017

$226,875.00

 

November 1, 2017 through and including August 1, 2019

$302,500.00

To the extent not previously paid, the then outstanding principal amount of the
Term Loan 2014 shall be due and payable on the Term Loan 2014 Maturity Date,
together with accrued and unpaid interest on such principal amount to be paid to
but excluding the date of payment.  Once repaid, no portion of the Term Loan
2014 may be reborrowed.



(c)

Prepayment of Term Loan 2014.   Borrower may at any time and from time to time
prepay all, but not less than all, of the outstanding principal balance of the
Term Loan 2014, upon irrevocable (except as provided below) notice delivered to
the Bank no later than 10:00 A.M., Pacific time, one (1) Business Day prior
thereto.  If such prepayment is at Borrower’s election or at Bank’s election due
to the occurrence and continuance of an Event of Default, Borrower shall pay to
Bank, in addition to the payment of any other expenses or fees then-owing, a
prepayment fee in an amount equal to (i) if such prepayment occurs on or prior
to the First Anniversary, One Hundred Twenty One Thousand Dollars ($121,000.00)
(i.e. two percent (2.00%) of Six Million Fifty Thousand Dollars ($6,050,000));
(ii) if such prepayment occurs after the First Anniversary but on or before the
Second Anniversary, Sixty Thousand Five Hundred Dollars ($60,500.00) (i.e. one
percent (1.00%) of Six Million Fifty Thousand Dollars ($6,050,000)); and (iii)
if such prepayment occurs after the Second Anniversary, no prepayment fee will
be charged. No prepayment fee shall be charged if the credit facility hereunder
is replaced with a new facility from Bank or another division of Silicon Valley
Bank.  In addition, if such notice of prepayment indicates that such prepayment
is to be funded with the proceeds of a refinancing, such notice of prepayment
may be revoked if the financing is not consummated.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid.  



(d)

Each prepayment of the Term Loan 2014 under Section 2.1.2(c) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.   



(e)

Use of Proceeds of the Term Loan 2014.  Proceeds of the Term Loan 2014 shall be
used (i) first, to the repayment in full of the outstanding principal balance
and all accrued and unpaid interest on the existing Term Loan; and (ii) second,
to support the Borrower’s TCS Acquisition described in the TCS Acquisition
Agreement.  Bank acknowledges and agrees that no prepayment fee shall be due in
connection with the repayment of the existing Term Loan.



(f)

Excess Cash Flow Recapture Amount.  Following July 31, 2015 and continuing until
such date as Borrower’s Total Leverage Ratio is less than 2.00:1.00 (as
determined by Bank based on Borrower’s annual audited financial statements
delivered to Bank), if, for any fiscal year of the Borrower during any such
 annual period, there shall be Excess Cash Flow, the Borrower shall, on the
relevant Excess Cash Flow Application Date, apply 25% of such Excess Cash Flow
(the “Excess Cash Flow Recapture Amount”), toward the prepayment of the Term
Loan 2014 and other amounts as set forth in





2







Section 2.1.2 (b), to be applied in inverse order of maturity; provided, that
the prepayment fee described in Section 2.1.2(c) above shall not be applicable
to the application of any such Excess Cash Flow Recapture Amount.  Each such
prepayment shall be made on a date (each an “Excess Cash Flow Application Date”)
occurring no later than the earliest of (i) the date that is 30 days after the
date on which the financial statements of the Borrower referred to in
Section 6.2(3), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Bank, (ii) the date that is 30 days
after the date such financial statements are actually delivered and (iii) May
31st of such year.”

and inserting in lieu thereof the following:

“2.1.2 Term Loan 2016.



(a)

Availability.  Bank shall make one (1) term loan (the “Term Loan 2016”)
available to Borrower in an amount up to Thirteen Million Dollars
($13,000,000.00) (the “Term Loan 2016 Amount”) on the Second Loan Modification
Effective Date, subject to the satisfaction of the terms and conditions of this
Agreement.



(b)

Repayment.  Borrower shall make interest and principal payments on the Term Loan
2016 as follows: (i) commencing on the first day of the Borrower’s Fiscal
Quarter following the Fiscal Quarter in which the Funding Date occurs, Borrower
shall make quarterly payments of interest on the outstanding principal balance
of the Term Loan 2016 and thereafter on the first day of each successive Fiscal
Quarter thereafter until the Term Loan 2016 is paid in full; and (ii) Borrower
shall repay the principal amount of the Term Loan 2016 (each payment of
principal and/or interest being a “Term Loan 2016 Payment”), in quarterly
installments of principal commencing on February 1, 2017 and on the first day of
each successive Fiscal Quarter thereafter until the Term Loan 2016 is paid in
full, based on the installment amounts set forth below opposite each installment
payment date set forth below:

 

Installment Payment Dates

Installment Amount

 

February 1, 2017 through and including November 1, 2018

$325,000.00

 

February 1, 2019 through and including November 1, 2019

$487,500.00

 

February 1, 2020 through and including August 1, 2021

$650,000.00

To the extent not previously paid, the then outstanding principal amount of the
Term Loan 2016 shall be due and payable on the Term Loan 2016 Maturity Date,
together with accrued and unpaid interest on such principal amount to be paid to
but excluding the date of payment.  Once repaid, no portion of the Term Loan
2016 may be reborrowed.



(c)

Prepayment of Term Loan 2016.   Borrower may at any time and from time to time
prepay all, but not less than all, of the outstanding principal balance of the
Term Loan 2016, upon irrevocable (except as provided below) notice delivered to
the Bank no later than 10:00 A.M., Pacific time, one (1) Business Day prior
thereto.  If such prepayment is at Borrower’s election or at Bank’s election due
to the occurrence and continuance of an Event of Default, Borrower shall pay to
Bank, in addition to the payment of any other expenses or fees then-owing, a
prepayment fee in an amount equal





3







to (i) if such prepayment occurs on or prior to the First Anniversary, Two
Hundred Sixty Thousand Dollars ($260,000.00) (i.e. two percent (2.00%) of
Thirteen Million Dollars ($13,000,000)); (ii) if such prepayment occurs after
the First Anniversary but on or before the Second Anniversary, One Hundred
Thirty Thousand Dollars ($130,000.00) (i.e. one percent (1.00%) of Thirteen
Million Dollars ($13,000,000)); and (iii) if such prepayment occurs after the
Second Anniversary, no prepayment fee will be charged. No prepayment fee shall
be charged if the credit facility hereunder is replaced with a new facility from
Bank or another division of Silicon Valley Bank.  In addition, if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
refinancing, such notice of prepayment may be revoked if the financing is not
consummated.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid.  



(d)

Each prepayment of the Term Loan 2016 under Section 2.1.2(c) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.   



(e)

Use of Proceeds of the Term Loan 2016.  Proceeds of the Term Loan 2016 shall be
used (i) first, to the repayment in full of the outstanding principal balance
and all accrued and unpaid interest on the existing Term Loan 2014; and (ii)
second, to support the Borrower’s Auction 123 Acquisition described in the
Auction 123 Acquisition Agreement.  Bank acknowledges and agrees that no
prepayment fee shall be due in connection with the repayment of the existing
Term Loan 2014.



(f)

Excess Cash Flow Recapture Amount.  Commencing July 31, 2018 and thereafter, if,
for any fiscal year of the Borrower during any such annual period, there shall
be Excess Cash Flow, the Borrower shall, on the relevant Excess Cash Flow
Application Date, apply the Excess Cash Flow Recapture Amount, toward the
prepayment of the Term Loan 2016 and other amounts as set forth in Section 2.1.2
(b), to be applied in inverse order of maturity; provided, that the prepayment
fee described in Section 2.1.2(c) above shall not be applicable to the
application of any such Excess Cash Flow Recapture Amount.  Each such prepayment
shall be made on a date (each an “Excess Cash Flow Application Date”) occurring
no later than the earliest of (i) the date that is 30 days after the date on
which the financial statements of the Borrower referred to in Section 6.2(3),
for the fiscal year with respect to which such prepayment is made, are required
to be delivered to the Bank, (ii) the date that is 30 days after the date such
financial statements are actually delivered and (iii) December 31st of such
year.”  



2

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.3(b) thereof:



“(b)

Term Loan 2014.  Subject to Section 2.3(c), the principal amount outstanding
under the Term Loan 2014 shall accrue interest at a floating per annum rate
equal to the Prime Rate plus the Applicable Margin, which interest shall be
payable quarterly in accordance with Section 2.1.2(b) above.”

and inserting in lieu thereof the following:



“(b)

Term Loan 2016.  Subject to Section 2.3(c), the principal amount outstanding
under the Term Loan 2016 shall accrue interest at a floating per annum rate
equal to the Prime Rate plus the Applicable Margin, which interest shall be
payable quarterly in accordance with Section 2.1.2(b) above.”



3

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.7(a) thereof:





4












“(a)

Total Leverage Ratio.  A Total Leverage Ratio, measured on a trailing twelve
(12) month basis ending as of the date of measurement, (i) from the First Loan
Modification Effective Date through and including the period ending October 31,
2014, equal to or less than 3.25:1.00, and (ii) for each period ending
thereafter, equal to or less than 3.00:1.00, to be tested (A) monthly, on the
last day of each month, when there are outstanding Advances under the Revolving
Line as of the date of measurement, or (B) quarterly, on the last day of each
Fiscal Quarter, if there are no outstanding Advances under the Revolving Line as
of the date of measurement.”

and inserting in lieu thereof the following:



“(a)

Total Leverage Ratio.  A Total Leverage Ratio, measured on a trailing twelve
(12) month basis ending as of the date of measurement, (i) from the Second Loan
Modification Effective Date through and including the period ending December 31,
2017, equal to or less than 3.00:1.00, and (ii) for each period ending
thereafter, equal to or less than 2.50:1.00, to be tested (A) monthly, on the
last day of each month, when there are outstanding Advances under the Revolving
Line as of the date of measurement, or (B) quarterly, on the last day of each
Fiscal Quarter, if there are no outstanding Advances under the Revolving Line as
of the date of measurement.”



4

The Loan Agreement shall be amended by deleting the following text appearing as
Section 7.3 thereof:



“7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or, other than the
TCS Acquisition consented to by Bank, acquire, or permit any of its Subsidiaries
to acquire, all or substantially all of the capital stock or property of another
Person (including, without limitation, by the formation of any Subsidiary).  A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.”

and inserting in lieu thereof the following:



“7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or, other than the
TCS Acquisition, the TASCO Acquisition, the DCi Acquisition, and the Auction 123
Acquisition, each consented to by Bank, acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (including, without limitation, by the formation of
any Subsidiary).  A Subsidiary may merge or consolidate into another Subsidiary
or into Borrower.”



5

The Loan Agreement shall be amended by deleting the following text appearing as
Section 8.1 thereof:



“8.1

Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due (provided that failure by Bank to
timely debit Borrower’s account at Bank for any interest and/or principal
payment will not result in an Event of Default hereunder), or (b) pay any other
Obligation within three (3) Business Days after such Obligation is due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan 2014 Maturity
Date).  During the cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);”

and inserting in lieu thereof the following:





5












“8.1

Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due (provided that failure by Bank to
timely debit Borrower’s account at Bank for any interest and/or principal
payment will not result in an Event of Default hereunder), or (b) pay any other
Obligation within three (3) Business Days after such Obligation is due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan 2016 Maturity
Date).  During the cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);”



6

The Loan Agreement shall be amended by deleting the following terms and their
respective definitions appearing in Section 13.1 thereof:

“Applicable Margin” is the rate per annum set forth under the relevant column
heading below, as determined by Bank at such time as the Total Leverage Ratio is
tested by Bank (i.e. monthly, on the last day of each month, when there are
outstanding Advances under the Revolving Line and quarterly, on the last day of
each Fiscal Quarter, when there are no outstanding Advances under the Revolving
Line), based on the Compliance Certificate corresponding with the end of each
such period and as required to be delivered pursuant to Section 6.2(b):




 

With respect to the Term Loan 2014 and Advances

 

 

 

 

Total Leverage Ratio

Applicable Margin

 

>2.50:1.00

1.50%

 

>1,75:1.00 but < 2.50:1.00

1.00%

 

< 1.75:1.00

0.50%

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate following the First Loan Modification Effective Date, as required to
be delivered pursuant to Section 6.2(b), the Applicable Margin applicable to the
Term Loan 2014 and Advances under the Revolving Line shall be the rates
corresponding to a Total Leverage Ratio of 2.50:1.00 in the foregoing table, (b)
if the Borrower fails to timely deliver any of the financial statements required
by Section 6.2 and the related Compliance Certificate required by Section
6.2(b), by the respective date required thereunder after the end of any
applicable reporting period of the Borrower, the Applicable Margin applicable to
the Term Loan 2014 and Advances under the Revolving Line shall be the rates
corresponding to a Total Leverage Ratio of 2.50:1.00 in the foregoing table
until such financial statements and Compliance Certificate are delivered, and
(c) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Bank determines that (x)
the Total Leverage Ratio as calculated by the Borrower as of any applicable date
was inaccurate and (y) a proper calculation of the Total Leverage Ratio would
have resulted in different pricing for any period, then (i) if the proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Bank, promptly on demand by the Bank, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period;
provided that such period





6







may not exceed one hundred eighty (180) days prior to such demand by Bank; and
(ii) if the proper calculation of the Total Leverage Ratio would have resulted
in lower pricing for such period, the Bank shall have no obligation to repay any
interest or fees to the Borrower, but the same shall be applied to reduce any
outstanding Obligations.

“Credit Extension” is any Advance, Term Loan 2014, any Overadvance, Letter of
Credit, foreign exchange forward contract, amount utilized for cash management
services, or any other extension of credit by Bank for Borrower’s benefit.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) one-time costs and
other non-recurring fees and expenses incurred in connection with the
transactions under this Agreement, the Ready2Ride acquisition, the 50Below
acquisition and the TCS Acquisition; plus (f) other reasonable non-cash items,
including, without limitation, non-cash stock compensation expense, and other
one-time charges reducing Net Income, in each case approved by Bank in writing
as an ‘add back’ to EBITDA.

“Excess Cash Flow Recapture Amount” is defined in Section 2.12(f).

“First Anniversary” is the date that is 365 days after the First Loan
Modification Effective Date.

“Fixed Charges” means, with respect to Borrower and its consolidated
Subsidiaries for any trailing twelve-month period, the sum (without duplication)
of (a) Interest Expense paid in cash for such period, plus (b) scheduled
payments actually paid in cash during such period on account of the principal
amount of outstanding Indebtedness of the Borrower and its consolidated
Subsidiaries (including, without limitation, all scheduled principal payments
and prepayments in respect of the Term Loan 2014; provided, that for the first
four (4) quarterly testing periods occurring after the First Loan Modification
Effective Date, such principal payments and prepayments shall be deemed to be
Six Hundred Five Thousand Dollars ($605,000).

“Revolving Line Maturity Date” is September 30, 2016.

“Term Loan 2014” is defined in Section 2.1.2(a).

and inserting in lieu thereof the following:

“Applicable Margin” is the rate per annum set forth under the relevant column
heading below, as determined by Bank at such time as the Total Leverage Ratio is
tested by Bank (i.e. monthly, on the last day of each month, when there are
outstanding Advances under the Revolving Line and quarterly, on the last day of
each Fiscal Quarter, when there are no outstanding Advances under the Revolving
Line), based on the Compliance Certificate corresponding with the end of each
such period and as required to be delivered pursuant to Section 6.2(b):

With respect to the Term Loan 2016 and Advances


 

Total Leverage Ratio

Applicable Margin

 

>2.50:1.00

1.50%

 

>1.75:1.00 but < 2.50:1.00

1.00%





7










 

Total Leverage Ratio

Applicable Margin

 

< 1.75:1.00

0.50%

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate following the Second Loan Modification Effective Date, as required
to be delivered pursuant to Section 6.2(b), the Applicable Margin applicable to
the Term Loan 2016 and Advances under the Revolving Line shall be the rates
corresponding to a Total Leverage Ratio of 2.50:1.00 in the foregoing table, (b)
if the Borrower fails to timely deliver any of the financial statements required
by Section 6.2 and the related Compliance Certificate required by Section
6.2(b), by the respective date required thereunder after the end of any
applicable reporting period of the Borrower, the Applicable Margin applicable to
the Term Loan 2016 and Advances under the Revolving Line shall be the rates
corresponding to a Total Leverage Ratio of 2.50:1.00 in the foregoing table
until such financial statements and Compliance Certificate are delivered, and
(c) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Bank determines that (x)
the Total Leverage Ratio as calculated by the Borrower as of any applicable date
was inaccurate and (y) a proper calculation of the Total Leverage Ratio would
have resulted in different pricing for any period, then (i) if the proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Bank, promptly on demand by the Bank, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period;
provided that such period may not exceed one hundred eighty (180) days prior to
such demand by Bank; and (ii) if the proper calculation of the Total Leverage
Ratio would have resulted in lower pricing for such period, the Bank shall have
no obligation to repay any interest or fees to the Borrower, but the same shall
be applied to reduce any outstanding Obligations.

“Credit Extension” is any Advance, Term Loan 2016, any Overadvance, Letter of
Credit, foreign exchange forward contract, amount utilized for cash management
services, or any other extension of credit by Bank for Borrower’s benefit.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) one-time costs and
other non-recurring fees and expenses incurred in connection with the
transactions under this Agreement and the Auction 123 Acquisition; plus (f)
other reasonable non-cash items, including, without limitation, non-cash stock
compensation expense, and other one-time charges reducing Net Income, in each
case approved by Bank in writing as an ‘add back’ to EBITDA.

“Excess Cash Flow Recapture Amount” is, for any annual period of Borrower, the
Excess Cash Flow of Borrower for such annual period multiplied by the percentage
set forth under the relevant column heading below, as determined by Bank at such
time as the Total Leverage Ratio is determined by Bank in connection with the
determination of such Excess Cash Flow Recapture Amount:




 

Total Leverage Ratio

Applicable Margin

 

>2.00:1.00

50%





8










 

Total Leverage Ratio

Applicable Margin

 

>1.25:1.00 but < 2.00:1.00

25%

 

<  1.25:1.00

0.00%

“First Anniversary” is the date that is 365 days after the Second Loan
Modification Effective Date.

“Fixed Charges” means, with respect to Borrower and its consolidated
Subsidiaries for any trailing twelve-month period, the sum (without duplication)
of (a) Interest Expense paid in cash for such period, plus (b) scheduled
payments actually paid in cash during such period on account of the principal
amount of outstanding Indebtedness of the Borrower and its consolidated
Subsidiaries (including, without limitation, all scheduled principal payments
and prepayments in respect of the Term Loan 2016; provided, that for the first
four (4) quarterly testing periods occurring after the Second Loan Modification
Effective Date, such principal payments and prepayments shall be deemed to be
One Million Three Hundred Thousand Dollars ($1,300,000)

“Revolving Line Maturity Date” is September 30, 2018.

“Term Loan 2014” is defined in the First Loan Modification Agreement.



7

The Loan Agreement shall be amended by inserting the following terms and their
corresponding definitions in Section 13.1 thereof, each in its applicable
alphabetical order:

“Auction 123 Acquisition” means the transactions described in the Auction 123
Acquisition Agreement.

“Auction 123 Acquisition Agreement” means that certain Asset Purchase Agreement
among ARI, Auction 123 Inc., Raymond Basha and Herbert Boardman, dated on or
about the Second Loan Modification Effective Date.

“DCi Acquisition” means the transactions described in that certain Asset
Purchase Agreement, by and among Borrower, Direct Communications, Incorporated,
an Iowa corporation and the “Shareholders” named therein, dated as of July 13,
2015.

“First Loan Modification Agreement” is that certain First Loan Modification
Agreement, by and between Borrower and Bank, dated as of September 30, 2014.

“Second Loan Modification Effective Date” is November 1, 2016.

“TASCO Acquisition” means the transactions described in that certain Asset
Purchase Agreement, by and among Borrower, Signal Extraprise Corporation, a
Pennsylvania corporation, Tire and Dealer Systems and Services Corporation, a
Delaware corporation and the “Shareholder” named therein, dated as of April 27,
2015.

“Term Loan 2016” is defined in Section 2.1.2(a).

“Term Loan 2016 Payment Amount” is defined in Section 2.1.2(a).

“Term Loan 2016 Maturity Date” is November 1, 2021.





9












8

The Compliance Certificate attached as Exhibit D to the Loan Agreement is hereby
replaced with Exhibit A attached hereto.



5.

CONDITIONS PRECEDENT.  As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to continue to make
Advances under the Revolving Line, the Bank shall have received the following
documents prior to or concurrently with this Agreement, each in form and
substance satisfactory to the Bank:

A.

this Loan Modification Agreement duly executed on behalf of each Borrower;

B.

copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

C.

a Subordination Agreement from Raymond Basha, Herbert Boardman and Auction 123
Inc.;

D.

the duly executed Consent, attaching thereto an executed copy of the Auction 123
Acquisition Agreement, together with copies of all documents executed and/or
delivered in connection therewith;

E.

updated evidence of insurance; and

F.

such other documents as Bank may reasonably request.



6.

FEES.  Borrower shall pay to Bank a commitment fee equal to Sixty Thousand
Dollars ($60,000), which fee shall be due on the date hereof and shall be fully
earned as of the date hereof.  Borrower shall also reimburse Bank for all
reasonable legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.



7.

RATIFICATION OF IP AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and conditions of the IP Agreement, and
acknowledges, confirms and agrees that the IP Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined in the IP
Agreement, shall remain in full force and effect.



8.

RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of the date hereof, and acknowledges, confirms
and agrees the disclosures and information Borrower provided to Bank in the
Perfection Certificate have not changed, as of the date hereof.



9.

CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



10.

RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.



11.

NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or





10







unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.



12.

GOVERNING LAW.  Section 11 of the Loan Agreement is hereby incorporated in its
entirety.



13.

CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
 Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations.  Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations.  It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  No maker will be
released by virtue of this Loan Modification Agreement.



14.

CONFIDENTIALITY.  Bank may use confidential information for the development of
databases, reporting purposes, and market analysis, so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Borrower.  The provisions of the immediately preceding
sentence shall survive the termination of the Loan Agreement.



15.

COUNTERSIGNATURE.  This Loan Modification Agreement shall become effective only
when it shall have been executed by Borrower and Bank.

[Signature page follows.]





11










This Loan Modification Agreement is executed as of the date first written above.


BORROWER:

ARI NETWORK SERVICES, INC.

By

William A. Nurthen

Name

William A. Nurthen

Title

Vice President, Chief Financial Officer and Secretary




PROJECT VIKING II ACQUISITION, INC.

By

William A. Nuthen

Name

William A. Nurthen

Title

Chief Financial Officer and Secretary




BANK:

SILICON VALLEY BANK

By

Jordan Parcell

Name

Jordan Parcell

Title

Vice President








12







Exhibit A to Second Loan Modification Agreement




EXHIBIT D

COMPLIANCE CERTIFICATE




TO:

SILICON VALLEY BANK

Date:  _______________

FROM:

ARI NETWORK SERVICES, INC.

 

 

PROJECT VIKING II ACQUISITION, INC.

 




The undersigned authorized officer of ARI NETWORK SERVICES, INC. (“ARI”),
PROJECT VIKING II ACQUISITION, INC. (“Viking”, and together with ARI,
individually and collectively, jointly and severally, the “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement (the
“Agreement”), between Borrower and Silicon Valley Bank (“Bank”): (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below; (2) unless noted below, there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these supporting documents have been prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
 Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.




Please indicate compliance status by circling Yes/No under the “Complies”
column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements

Monthly within 30 days

Yes   No

Compliance Certificates

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited)

FYE within 120 days

Yes   No

10-Q, 10-K and 8-K, if applicable

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings

Monthly within 30 days

Yes   No

 





13










The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

                    

                    




Financial Covenants

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Total Leverage Ratio (monthly/quarterly)

*

_____:1.00

Yes   No

Fixed Charge Coverage Ratio (quarterly)

>1.25:1.00

_____:1.00

Yes   No




*

See Section 6.7(a) of the Loan Agreement




     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.




Other Matters




Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No




     The following are the exceptions with respect to the certification above:
 (If no exceptions exist, state “No exceptions to note.”)




--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




ARI NETWORK SERVICES, INC.

PROJECT VIKING II ACQUISITION, INC.







By: _____________________________

Name: __________________________

Title: ___________________________

BANK USE ONLY




Received by: _____________________

AUTHORIZED SIGNER

Date:

_________________________




Verified: ________________________

AUTHORIZED SIGNER

Date:

_________________________




Compliance Status:

Yes     No








14







Schedule 1 to Compliance Certificate




Financial Covenants of Borrower




In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.




Dated:

____________________






I.

Total Leverage Ratio (Section 6.7(a))

Required:

Maintain a Total Leverage Ratio, measured on a trailing twelve (12) month basis
ending as of the date of measurement, (i) from the Second Loan Modification
Effective Date through and including the period ending December 31, 2017, equal
to or less than 3.00:1.00, and (ii) for each period ending thereafter, equal to
or less than 2.50:1.00, to be tested (A) monthly, on the last day of each month,
when there are outstanding Advances under the Revolving Line as of the date of
measurement, or (B) quarterly, on the last day of each Fiscal Quarter, if there
are no outstanding Advances under the Revolving Line as of the date of
measurement.




Actual: all amounts measured on a trailing twelve month basis:




A.

The aggregate principal amount of all Indebtedness of the Borrower and its
consolidated Subsidiaries, including, without limitation or Duplication, all
outstanding Obligations of Borrower owed to Bank, determined on a consolidated
basis in accordance with GAAP

$_____________

B.



1.

Net Income

$_____________

 

2. Interest Expense

$_____________

 

To the extent deducted from the calculation of Net Income:

 

 

3. Depreciation expense and amortization expense

$_____________

 

4. Income tax expense

$_____________

 

5. One-time costs and other non-recurring fees and expenses incurred in
connection with the transactions under the Agreement and the Auction 123
Acquisition

 

$_____________




6. Other reasonable non-cash items, including, without limitation, non-cash
stock compensation expense, and other one-time charges reducing Net Income, in
each case approved by Bank in writing

$_____________

C.

The sum of line B.1 through B.6

$_____________

D.

TOTAL LEVERAGE RATIO (line A divided by line C)

_____:1.00




Is line D equal to or less than [___________]?








15










 

 

No, not in compliance

 

 

Yes, in compliance











16









II.

Fixed Charge Coverage Ratio (Section 6.7(b))






Required:

Maintain a Fixed Charge Coverage Ratio, measured on a trailing twelve-month
basis as of the last day of each Fiscal Quarter, equal to or greater than
1.25:1.00.

Actual: All amounts measured on a consolidated basis, on a trailing twelve month
basis, unless otherwise indicated:




A.

EBITDA (from line I.C above)

$_____________

B.

Without duplication, (i) the portion of taxes based on income actually paid in
cash during such period minus (ii) to the extent otherwise permitted and paid
under the Agreement, dividends paid in cash during such period minus (iii)
Capital Expenditures actually paid in cash (excluding the principal amount of
such expenditures funded with the Credit Extensions incurred in connection with
such expenditures) minus (iv) capitalized software expense during such period)

$_____________

C.

Adjusted EBITDA (line A minus line B)

$_____________

D.

Interest Expense paid in cash for such period

$_____________

E.

Scheduled payments actually paid in cash during such period on account of the
principal amount of outstanding Indebtedness of the Borrower and its
consolidated Subsidiaries (including, without limitation, all scheduled
principal payments and prepayments in respect of the Term Loan 2016; provided,
that for the first four (4) quarterly testing periods occurring after the Second
Loan Modification Effective Date, such principal payments and prepayments shall
be deemed to be One Million Three Hundred Thousand Dollars ($1,300,000).

$_____________

F.

Fixed Charges (line D plus line E)

$_____________

G.

FIXED CHARGE COVERAGE RATIO (line C divided by line F)

_____:1.00




Is line G equal to or greater than 1.25:1.00?




 

 

No, not in compliance

 

 

Yes, in compliance








17





